Citation Nr: 0419138	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-00 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating from 10 percent disabling 
for residual fractures, spinous process, second cervical 
vertebra ununited, third cervical vertebra, healed, with 
limitation of motion of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION


The veteran served on active duty from January 1972 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased rating for residual fractures, spinous process, 
second cervical vertebra ununited, third cervical vertebra, 
healed, with limitation of motion of the cervical spine, 
currently evaluated as 10 percent disabling.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.


REMAND


?	This case is remanded for a VA examination to 
specifically address all elements of the appropriate 
regulation necessary to determine if the veteran meets 
the requirements for an increased rating.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for another VA 
examination.


The veteran's disability is rated under Diagnostic Codes 5285 
and 5290 for fracture of the vertebra and limitation of 
motion of the cervical spine.  See 68 Fed.Reg. 51454-51458 
(August 27, 2003) (effective September 26, 2003), to be 
codified at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235-5243.  
Therefore, adjudication of the increased rating claim for the 
service-connected cervical spine disability must also include 
consideration of both the old and the new criteria.  See 
VAOPGCPREC     7-03 (Nov. 19, 2003).

The VA examination from April 2002 stated that the veteran 
had tightness in the lower part of his neck when he leaned 
forward to touch his chin to his sternum.  The examiner noted 
that the veteran had tightness in the lower part of the neck, 
posteriorly.  He could extend the neck about 45-50 degrees 
but complained of some clenching sounds as he did so and then 
of some tightness at the end point in the lower part of the 
neck, posteriorly.  The examiner stated that the veteran had 
degenerative changes of the cervical spine.

In the notice of disagreement (NOD), the veteran stated that 
he experienced pain in his neck everyday, although some days 
were more severe than others.  He stated that the lower neck 
is the source of his pain and that side-to-side motion is 
limited.  

The duty to assist includes conducting a thorough, 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).  Inasmuch as the veteran 
indicates that his condition has worsened, he should be 
afforded a VA examination to determine the current severity 
of his cervical spine disability.

In DeLuca v. Brown, 8 Vet.App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to such factors as pain, weakened movement, excess 
fatigability, and incoordination).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps to obtain and 
associate with the claims file any copies of the VA and 
private medical records regarding the veteran's cervical 
spine disability that have not already been associated 
with the claims folder.

2.  The veteran should be afforded another VA 
examination to determine the nature and severity of his 
cervical spine disability.  The examiner should provide 
diagnoses of all disabilities of the cervical spine.  
Such tests as the examining physician deems appropriate 
should be performed to include any neurological 
testing.  These tests should include a complete test of 
the range of motion of the veteran's neck.  In 
describing the range of motion, the examiner should 
answer the following questions, as appropriate, 
regarding the veteran's cervical spine:

a.  What is the veteran's range of motion of the 
cervical spine for forward flexion, backward 
extension, lateral flexion and lateral rotation?

b.  What is the veteran's combined range of motion 
of the cervical spine?

c.  What are the standards for normal ranges of 
motion for the cervical spine for the different 
range of motion tests?

d.  How do the range of motion findings of the 
cervical spine relate to those standards for the 
different range of motion tests in terms of whether 
any limitation of motion is severe, moderate, or 
slight?

e.  Does the veteran have ankylosis of the cervical 
spine?  If so, is such ankylosis favorable or 
unfavorable?
f.  Does the veteran's cervical spine exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use attributable to the 
service connected disability?  If feasible, the 
examiner should note the degree of additional range 
of motion loss due to these symptoms, or more 
specifically, should note the degree of movement at 
which any of such symptoms begin.

G .  Does pain significantly limit functional 
ability during flare-ups or when the cervical spine 
is moved repeatedly over a period of time?  This 
determination should also, if feasible, be 
portrayed in terms of the degree of additional 
range of motion loss due to pain on use and during 
flare-ups.

3.  If it is not feasible to answer any of the above 
listed questions, this should be so stated.  The claims 
folder and a copy of this remand must be made available 
to the examining physician in conjunction with the 
examination so that he/she may review pertinent aspects 
of the veteran's medical history.

           4.  After the development requested above has been 
completed, the RO 
should review the veteran's claims folder and ensure 
that all foregoing development has been conducted and 
completed in full.  If any developments are incomplete, 
appropriate corrective action should be taken.

5.  The RO should re-adjudicate the veteran's claim for 
an increased rating for his service connected cervical 
spine disability, with particular consideration given to 
the provisions of 38 C.F.R. § 4.71(a) (Diagnostic Codes 
5285 - 5290) (2003).  In the event that the claims are 
not resolved to the satisfaction of the veteran, he 
should be provided a supplemental statement of the case, 
which includes a summary of additional evidence 
submitted, any additional applicable laws and 
regulations, and the reasons for the decision.  After 
the veteran and his representative have been given the 
applicable time to submit additional argument, the case 
should be returned to the Board for further review.

No action is required of the veteran until she receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



